Exhibit 10.25

 

EXECUTION COPY

 

 

SERIES C PREFERRED STOCK PURCHASE AGREEMENT

 

By and Between

 

Segue Software, Inc.

and

The Investors



as defined herein

Dated as of October 21, 2003

 

 

--------------------------------------------------------------------------------


 

Segue Software, Inc.

 

SERIES C PREFERRED STOCK PURCHASE AGREEMENT

 

October 21, 2003

 

TABLE OF CONTENTS

 

SECTION I - PURCHASE AND SALE OF SHARES

1.1

Purchase and Sale of Series C Preferred Stock; Closing

 

 

SECTION II - REPRESENTATIONS AND WARRANTIES OF THE COMPANY

2.1

Organization and Corporate Power.

2.2

Authorization and Non-Contravention

2.3

Authorized and Outstanding Stock.

2.4

No Brokers or Finders

 

 

SECTION III- REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

3.1

Authorization

3.2

Purchase Entirely for Own Account

3.3

Disclosure of Information

3.4

Accredited Investors

3.5

Restricted Securities

3.6

Investment Banking; Brokerage Fees

 

 

SECTION IV - CONDITIONS TO CLOSING

4.1

Effectiveness of Series C Preferred Stock Terms

4.2

Delivery of Documents

4.3

Approvals and Consents

 

 

SECTION V - MISCELLANEOUS

5.1

Survival of Representations and Warranties

5.2

Entire Agreement

5.3

Amendments, Waivers and Consents

5.4

Notices and Demands

5.5

Severability

5.6

Counterparts

5.7

Effect of Headings

5.8

Governing Law

 

 

EXHIBITS

 

 

Exhibit A                                               Form of Certificate of
Designations

 

i

--------------------------------------------------------------------------------


 

Schedule A                                  Wire Transfer Instructions

 

ii

--------------------------------------------------------------------------------


 


SERIES C PREFERRED STOCK PURCHASE AGREEMENT


 

THIS SERIES C PREFERRED STOCK PURCHASE AGREEMENT is made as of October 21, 2003,
by and among Segue Software, Inc., a Delaware corporation (the “Company”), S-7
Associates, LLC, a New York limited liability company (“S-7”) and Dr. Howard L.
Morgan (together with S-7, the “Investors”).

 

WHEREAS, the Company has agreed to sell, and the Investors have agreed to
purchase, 166,667 shares of the Company’s Series C Preferred Stock, par value
$0.01 per share (the “Series C Preferred Stock”), for the purchase price
specified herein in accordance with the terms and provisions hereof.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

SECTION I - PURCHASE AND SALE OF SHARES

 

1.1                               Purchase and Sale of Series C Preferred Stock;
Closing.  Subject to the terms and conditions of this Agreement and in reliance
on the representations, warranties and covenants herein set forth, the Company
agrees to issue and sell to the Investors, and the Investors agree to purchase
from the Company, 166,667 shares of Series C Preferred Stock for an aggregate
purchase price equal to $500,001 (the “Purchase Price”).  The Series C Preferred
Stock shall have the rights, preferences and other terms set forth in the
certificate of designations of the Company (the “Certificate of Designations”)
attached as Exhibit A hereto.  The shares of Series C Preferred Stock purchased
pursuant to this Section 1.1 are hereinafter referred to as the “Shares.” 
Subject to the satisfaction or waiver of the conditions set forth herein, the
purchase of the Shares shall be made at a closing (the “Closing”) to be held on
the date hereof.  At the Closing, the Company will deliver to the Investors one
or more certificates representing the Shares purchased by the Investors against
payment of the Purchase Price to the Company by wire transfer payable in
immediately available funds in accordance with the wire transfer instructions
set forth on Schedule A.

 

SECTION II - REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

In order to induce the Investors to enter into this Agreement and consummate the
transactions contemplated hereby, the Company hereby makes to the Investors the
following representations and warranties.

 

2.1                               Organization and Corporate Power.  The Company
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware.  The Company has all requisite corporate power
and authority to own its properties, to carry on its business as presently
conducted, to enter into and perform this Agreement and the agreements,
documents and instruments contemplated hereby (together, the “Transaction
Documents”) to which it is a party and to carry out the transactions
contemplated hereby and thereby.  The Company is duly licensed or qualified to
do business as a foreign corporation in each jurisdiction

 

--------------------------------------------------------------------------------


 

wherein the character of its property, or the nature of the activities presently
conducted by it, makes such qualification necessary, except where the failure to
be so licensed or qualified would not have a material adverse effect on the
financial condition, business or results of operations of the Company (a
“Material Adverse Effect”). The Company is not in violation of any term or
provision of its certificate of incorporation, as restated (the “Certificate of
Incorporation”), or its by-laws (the “By-laws”), each as in effect as of this
date.

 

2.2                               Authorization and Non-Contravention.  The
Transaction Documents are valid and binding obligations of the Company,
enforceable in accordance with their terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization or
similar laws, from time to time in effect, which affect enforcement of
creditors’ rights generally.  The execution, delivery and performance of the
Transaction Documents, the sale and delivery of the Shares in accordance with
this Agreement and, if the Shares are converted in accordance with the
Certificate of Incorporation (as amended to date, including by any Certificates
of Designations, the “Certificate of Incorporation”), the issuance of the common
stock, par value $0.01 per share (the “Common Stock”) received upon conversion
of the Series C Preferred Stock (the “Conversion Shares”), have been duly
authorized by all necessary corporate or other action of the Company and its
stockholders.  The execution, delivery and performance of the Transaction
Documents, including, without limitation, the sale and delivery of the Shares in
accordance with this Agreement and, if the Shares are converted, the issuance of
the Conversion Shares in accordance with the Certificate of Incorporation and
the performance of any transactions contemplated by the Transaction Documents
will not (i) violate, conflict with or result in a default (whether after the
giving of notice, lapse of time or both) under any contract or obligation to
which the Company is a party or by which it or its assets are bound, or any
provision of the Certificate of Incorporation or By-Laws, or cause the creation
of any lien or encumbrance upon any of the assets of the Company, except for
those which would not have a Material Adverse Effect; (ii) violate, conflict
with or result in a default (whether after the giving of notice, lapse of time
or both) under, any provision of any law, regulation or rule, or any order of,
or any restriction imposed by any court or other governmental agency applicable
to the Company, except for those which would not have a Material Adverse Effect;
(iii) require from the Company any notice to, declaration or filing with, or
consent or approval of any governmental authority or other third party other
than pursuant to federal or state securities or blue sky laws; or (iv)
accelerate any obligation under, or give rise to a right of termination of, any
agreement, permit, license or authorization to which the Company is a party or
by which it is bound, which acceleration or termination would have a Material
Adverse Effect.

 

2.3                               Authorized and Outstanding Stock.  After
giving effect to the transactions contemplated hereby, the authorized capital
stock of the Company will consist of (i) 30,000,000 shares of its Common Stock,
of which 9,923,998 shares were issued and outstanding as of October 16, 2003,
and (ii) 9,000,000 shares of preferred stock, of which (a) 4,000,000 shares have
been designated as Series A Preferred Stock, par value $0.01 per share, no
shares of which are outstanding, and (b) 1,500,000 shares have been designated
as Series B Preferred Stock, par value $0.01 per share (the “Series B Preferred
Stock”), 801,448 shares of which are issued and outstanding as of October 19,
2003, and (c) 166,667 shares have been designated as Series C Preferred Stock,
166,667 shares of which are issued and outstanding.  Except as disclosed in the
Company SEC reports (as defined below) and in the Transaction Documents, there
are no

 

2

--------------------------------------------------------------------------------


 

outstanding subscriptions, options, warrants, phantom rights, commitments,
agreements, arrangements or commitments of any kind for or relating to the
issuance, or sale of, or outstanding securities convertible into or exchangeable
for, any shares of capital stock of any class or other equity interests of the
Company.  Except as set forth in the Company SEC Reports, the Company has no
obligation to purchase, redeem, or otherwise acquire any of its capital stock or
any interests therein.  After giving effect to the transactions contemplated
hereby, all of the outstanding shares of capital stock of the Company will have
been duly and validly authorized and issued and will be fully paid and
non-assessable and free and clear of all liens and encumbrances created by or
through the Company.  Assuming the accuracy of the Investors representations in
Section III, the offer, issuance, sale and delivery of the Shares and Conversion
Shares are or will be exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Act”) and the qualification or
registration provisions of applicable state securities laws.  The Company has
duly and validly authorized and reserved 1,500,000 shares of Common Stock for
issuance upon conversion of the Series B Preferred Stock, and the shares
issuable upon conversion of the Series B Preferred Stock in accordance with the
Certificate of Incorporation will, upon such conversion and issuance, be validly
issued, fully paid and non-assessable and free and clear of all liens and
encumbrances created by or through the Company.  The Company has duly and
validly authorized and reserved 166,667 shares of Common Stock for issuance upon
conversion of the Series C Preferred Stock, and the Conversion Shares issued in
accordance with the Certificate of Incorporation will, upon such conversion and
issuance, be validly issued, fully paid and non-assessable and free and clear of
all liens and encumbrances created by or through the Company.  There are no
preemptive rights, rights of first refusal, put or call rights or obligations or
anti-dilution rights with respect to the issuance, sale or redemption of the
Company’s capital stock, other than rights set forth herein or in the
Certificate of Incorporation.  Other than the rights set forth in the
Transaction Documents, there are no rights to have the Company’s capital stock
registered for sale to the public pursuant to the laws of any jurisdiction, and
there are no agreements of which the Company is aware relating to the voting of
the Company’s voting securities or restrictions on the transfer of the Company’s
capital stock.

 

2.4                               No Brokers or Finders.  No person has or will
have, as a result of the transactions contemplated by this Agreement, any right,
interest or claim against or upon the Company for any commission, fee or other
compensation as a finder or broker because of any act or omission by the
Company.

 

2.5                               Company SEC Reports, Government Reports,
Financial Statements.  Since January 1, 2001, the Company and each Company
Subsidiary has filed each report or other filing that it was required to file
with the Securities and Exchange Commission (the “SEC”) (together with any
permitted filings on Form 8-K, the “Company SEC Reports”). As of their
respective dates, each of the Company SEC Reports was true and correct in all
material respects and complied in all material respects with the Securities
Exchange Act of 1934 and the regulations promulgated thereunder, and did not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading (except to the extent
revised or superseded by a later-filed Company SEC Report).  The financial
statements of the Company included in the Company SEC Reports comply as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto,

 

3

--------------------------------------------------------------------------------


 

have been prepared in accordance with generally accepted accounting principles
(“GAAP”) (except, in the case of unaudited statements, as permitted by Form 10-Q
of the SEC) applied on a consistent basis during the periods involved (except as
may be indicated in the notes thereto) and fairly present the financial position
of the Company and its consolidated subsidiaries as of the dates thereof and
their consolidated results of operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

SECTION III- REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

 

Each Investor, severally and not jointly, hereby represents and warrants to the
Company as follows:

 

3.1                               Authorization.  Such Investor has full power
and authority to enter into this Agreement and the Amended and Restated
Registration Rights Agreement referred to in Section 4.2(b), and each such
agreement constitutes its valid and legally binding obligation, enforceable in
accordance with its terms.

 

3.2                               Purchase Entirely for Own Account.  This
Agreement is made with such Investor in reliance upon such Investor’s
representation to the Company, which by such Investor’s execution of this
Agreement such Investor hereby confirms, that the Series C Preferred Stock to be
received by such Investor and the Conversion Shares (collectively, the
“Securities”) will be acquired for investment for such Investor’s own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof in violation of any applicable law, and that such Investor has
no present intention of selling, granting any participation in or otherwise
distributing the same to any other person.  By executing this Agreement, each
Investor further represents that such Investor does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participation to such person or to any third person, with respect to any of the
Securities.

 

3.3                               Disclosure of Information.  Such Investor
represents that it has had an opportunity to ask questions and receive answers
from the Company regarding the terms and conditions of the offering of the
Series C Preferred Stock and the business, properties, prospects and financial
condition of the Company.

 

3.4                               Accredited Investors.  Such Investor is an
“accredited investor” within the meaning of SEC Rule 501 of Regulation D, as
presently in effect.

 

3.5                               Restricted Securities.  Such Investor
understands that the Securities are characterized as “restricted securities”
under the federal securities laws inasmuch as they are being acquired from the
Company in a transaction not involving a public offering and that under such
laws and applicable regulations such Securities may be resold without
registration under the Act only in certain limited circumstances.  In the
absence of any effective registration statement covering the Securities or an
available exemption from registration under the Act, the Series C Preferred
Stock (and any Common Stock issued on conversion thereof) must be held
indefinitely.  In this connection, such Investor represents that it is familiar
with Rule 144, as presently in effect, and understands the resale limitations
imposed thereby and by the Act.

 

4

--------------------------------------------------------------------------------


 

3.6                               Investment Banking; Brokerage Fees.  Such
Investor has not incurred or taken any action that would cause the Company to be
or become liable for any investment banking fees, brokerage commissions,
broker’s or finder’s fees or similar compensation (exclusive of professional
fees to lawyers and accountants) in connection with the transactions
contemplated by this Agreement.

 

SECTION IV - CONDITIONS TO CLOSING

 

The obligation of the Investors to purchase and pay for his or its Shares shall
be subject to the fulfillment to such Investor’s reasonable satisfaction or
waiver on or before the Closing of the following conditions:

 

4.1                               Effectiveness of Series C Preferred Stock
Terms.  The terms of the Series C Preferred Stock as set forth in Exhibit A
hereto shall have become effective by the filing of the Certificate of
Designations with the Secretary of State of the State of Delaware.

 

4.2                               Delivery of Documents.  The Company shall have
executed and/or delivered to the Investors (or shall have caused to be executed
and delivered to the Investors by the appropriate persons) the following:

 

(a)                                  certificates representing the Shares; and

 

(b)                                 an Amended and Restated Registration Rights
Agreement by and among the Company and the Investors (the “Amended and Restated
Registration Rights Agreement”), amending and restating that certain
Registration Rights Agreement, dated as of March 22, 2002, by and between the
Company and S-7.

 

4.3                               Approvals and Consents. The Company shall have
made all filings with and notifications of governmental authorities, regulatory
agencies and other entities required to be made by it in connection with the
execution and delivery of this Agreement and the performance by it of the
transactions contemplated hereby.

 

SECTION V - MISCELLANEOUS

 

5.1                               Survival of Representations and Warranties. 
The representations, warranties, covenants and agreements made herein or in any
certificates or documents executed in connection herewith shall survive the
execution and delivery hereof and the Closing contemplated hereby and shall bind
the successors and assigns of the relevant party, whether so expressed or not,
and all such covenants, agreements, representations and warranties shall inure
to the benefit of the successors and assigns of the parties hereto and to
transferees of the Shares or Conversion Shares, whether so expressed or not.

 

5.2                               Entire Agreement.  The Transaction Documents
constitute the full and entire understanding and agreement among the parties
hereto with respect to the subject matters hereof and thereof, and any and all
other written or oral agreements existing prior to or contemporaneously herewith
are expressly superseded and canceled.

 

5

--------------------------------------------------------------------------------


 

5.3                               Amendments, Waivers and Consents.  For the
purposes of this Agreement and all agreements, documents and instruments
executed pursuant hereto, except as otherwise specifically set forth herein or
therein, no course of dealing between the Company on the one hand and an
Investor on the other and no delay on the part of any party hereto in exercising
any rights hereunder or thereunder shall operate as a waiver of the rights
hereof and thereof.  Any term or provision hereof may be amended, terminated or
waived (either generally or in a particular instance and either retroactively or
prospectively) with the written consent of the Company and the Investors
subscribing for a majority of the Shares to be purchased hereunder.  Any
amendment or waiver effected in accordance with this Section 5.3 shall be
binding upon each holder of Shares purchased under this Agreement at the time
outstanding (including Conversion Shares into which the Shares have been
converted), each future holder of all such securities and the Company.

 

5.4                               Notices and Demands.  All notices, requests,
demands and other communications hereunder shall be in writing and shall be
deemed to have been duly given if faxed (with transmission acknowledgment
received), delivered personally or mailed by certified or registered mail
(return receipt requested) as follows:

 

To the Company:

 

201 Spring Street

 

 

Lexington, MA  02421

 

 

Facsimile:  781-402-1099

 

 

Attention:  Samuel J. Gallo,

 

 

Senior Vice President and General Counsel

 

 

 

With a copy to:

 

Goodwin Procter LLP

 

 

Exchange Place

 

 

Boston, MA  02109

 

 

Attn:  Jeffrey C. Hadden, P.C.

 

 

Facsimile Number (617) 523-1231

 

 

 

To S-7:

 

S-7 Associates, LLC

 

 

c/o Renaissance Technologies Corp.

 

 

800 Third Avenue

 

 

New York, NY 10022

 

 

Facsimile:  212-758-7136

 

 

 

With a copy to:

 

Carla Volpe Porter, Esq.

 

 

c/o Renaissance Technologies Corp.

 

 

800 Third Avenue

 

 

New York, NY 10022

 

 

Facsimile:  212-758-7136

 

 

 

To Dr. Howard L. Morgan:

 

764 Mt. Moro Road

 

 

Villanova, PA  19085

 

 

Facsimile:  413-556-1781

 

6

--------------------------------------------------------------------------------


 

or to such other address or fax number of which any party may notify the other
parties as provided above.  Notices shall be effective as of the date of such
delivery, mailing or fax.

 

5.5                               Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be deemed prohibited or invalid under such applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, and such
prohibition or invalidity shall not invalidate the remainder of such provision
or the other provisions of this Agreement.

 

5.6                               Counterparts.  This Agreement and any Exhibit
or Schedule hereto may be executed in multiple counterparts, each of which shall
constitute an original but all of which shall constitute but one and the same
instrument.  One or more counterparts of this Agreement or any Exhibit or
Schedule hereto may be delivered via telecopier, with the intention that they
shall have the same effect as an original counterpart hereof.

 

5.7                               Effect of Headings.  The descriptive headings
in this Agreement have been inserted for convenience only and shall not be
deemed to limit or otherwise affect the construction of any provision hereof.

 

5.8                               Governing Law.  This Agreement shall be deemed
a contract made under the laws of the State of Delaware and all disputes, claims
or controversies arising out of this Agreement or the negotiation, validity or
performance hereof or the transactions contemplated herein, shall be construed
under and governed by the laws of such state, without giving effect to its
conflicts of laws principles.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Series C Preferred Stock
Purchase Agreement as of the day and year first above written.

 

 

COMPANY:

 

 

 

SEGUE SOFTWARE, INC.

 

 

 

 

 

By:

/s/Joseph Krivickas

 

 

 

Name:

Joseph Krivickas

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

INVESTORS:

 

 

 

S-7 ASSOCIATES, LLC

 

 

 

 

/s/James H. Simons

 

 

Name:

James H. Simons

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

 

 

/s/Dr. Howard L. Morgan

 

 

 

Name: Dr. Howard L. Morgan

 

--------------------------------------------------------------------------------


 

[Signature Page to Series C Stock Purchase Agreement]

 

2

--------------------------------------------------------------------------------